Citation Nr: 1026418	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  08-23 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to April 1995.  

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from a November 2007 rating 
decision of the VA Regional Office (RO) in St. Louis, Missouri 
that denied service connection for PTSD.  The claim is currently 
being handled by the VA Buffalo, New York jurisdiction. 

The Veteran was afforded personal hearing at the RO in February 
2009, and in May 2010 before the undersigned Veterans Law Judge 
sitting at Buffalo, New York.  The transcripts of the hearings 
are of record.

Following review of the record, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The Veteran asserts that she was the victim of a personal/sexual 
assault while stationed in Germany in the early 1990s.  In a 
statement received in April 2007, she stated that she had extreme 
stress in service and "could not keep it together at work" and 
"cried all the time".  She said that her commanding officer had 
arranged for an appointment in the mental health clinic, and that 
she had been admitted to a ward for 12 days followed by treatment 
in the mental health clinic.  

The record reflects that the Veteran entered the Army National 
Guard after service and ultimately received two reductions in 
grade and discharged due to unsatisfactory service, including 
excessive absenteeism and 12 episodes of AWOL (Absent without 
official leave).

The appellant presented testimony on personal hearing in February 
2009 to the effect that upon returning from an eating and 
drinking establishment (guesthouse) one night in 1991, a soldier 
who was a member of the military police punched her in the face, 
and broke her nose causing her to fall to the ground.  She said 
that he jumped on her and "sliced me from my nose to my ear" 
with a straight razor.  The appellant stated that she knew her 
assailant because she had served him breakfast in her duties as a 
cook, and that he had asked her out several times.  She said that 
some members of her unit came out of the guesthouse and stopped 
the assault.  She testified that they then escorted her to her 
room and that she was treated the following day at the military 
hospital in Frankfort, Germany.  She related that she also 
received treatment at the Frankfort Army military facility after 
she was sent up for a "mental health board", and would go back 
and forth between the psychiatrist and treatment for the face.  
The Veteran noted that the Frankfort hospital had closed down.  

The Veteran testified that since the assault did not happen on 
the military soil, she filed a report with the German police in 
Muenster and that the assailant was tried and sent to a German 
jail.  She reported that another traumatic stressor was coming 
back to her room one night in 1993 and finding her roommate 
"beat...to a pulp", and felt that she had been the intended 
target.  She related that this was the reason she went in for 
therapy in 1993.  The Veteran testified that she had had a mild 
stroke and could not remember the names of her assailant or her 
roommate.  She said she continued to receive psychiatric 
treatment upon returning stateside at Fort Huachuca, Arizona, and 
was currently receiving clinical care from Dr. Ferrara, Dr. 
Convoy and F. Hoffman.  

During personal hearing in May 2010, the appellant essentially 
reiterated and elaborated upon previous testimony, but also 
testified that she sought treatment off and on after service.  
She said that she saw a Dr. Berg once a month and Dr. Convoy, and 
that she also saw a psychiatrist at Spectrum, which had been 
court-mandated since a second DUI (driving under the influence) 
offense.  She stated that she had been receiving treatment at VA 
for PTSD for five years.  She recalled that the name of her 
attacker in service was Specialist Martinez, and related that she 
had heard that he had been killed,  

Review of the service treatment records discloses a number of 
notations indicating that the Veteran received counseling from 
January through at least May 1993 at the Frankfort Army Regional 
Medical Center.  It was noted that records were maintained at the 
Babenhausen Health Clinic.  The service records also reflect that 
she was seen in the Community Health Service at Fort Huachuca, 
Arizona in December 1993 and that an outpatient file was opened 
and maintained at "CMHS".  None of the clinical content from 
the counseling sessions is of record.  

The record documents that several requests for information 
relating to psychological treatment in service were sent through 
PIES (Personnel Information Exchange System) in 2008 and 2009 
with negative results.  In the substantive appeal dated in August 
2008, the Veteran stated that none of her Frankfort medical 
records were available from September 1991 through September 
1993.

The Board points out that in cases where a veteran's service 
records are unavailable through no fault of her own, there is a 
heightened obligation to assist in the development of the case, 
including the obligation to search alternative sources. See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991).  The United States Court 
of Appeals for Veterans Claims (Court) in Dixon v. Derwinski, 3 
Vet. App. 261 (1992) held that the VA should conduct a 
"reasonably exhaustive search" to obtain service medical records, 
including inquiries directed to named facilities, if they are 
still operational.  This includes attempts to obtain any 
information from all available sources and records repositories.  
In this regard, the RO should attempt to add to the service 
treatment records through other means.  The Court has held that 
VA's efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably certain 
that such records do not exist or that further efforts to obtain 
them would be futile. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999)

In this regard, the RO should once again contact the National 
Personnel Records Center for any records that may have become 
associated with the Veteran's file since the last requests for 
such.  Additionally, the RO should request records directly from 
the service department, and ascertain the records repository for 
Frankfort Army Regional Medical Center and the Babenhausen Health 
Clinic to request pertinent clinical data.  A direct request 
should also be sent to Ft. Huachuca, Arizona to request any 
mental health clinic records they may have in their possession 
pertaining to the Veteran.  The appellant should also be 
requested to provide the names and addresses of all physicians 
and/or facilities, including VA, from whom she received treatment 
from the date of service discharge.  She should also be requested 
to provide authorization to retrieve records and information from 
the Muenster, Germany police authority and judicial system.

The Board observes that while being treated for other complaints 
and disorders from the Buffalo, New York VA facility in 2004, it 
was recorded that the Veteran was being followed in behavioral 
health for depression.  Her behavioral health records are not of 
record until January 2007.  Therefore, all VA behavioral health 
records dated prior to January 2007 should be requested and 
associated with the claims folder.  

The Board notes that in August 2007, a request was sent to the 
Director, US Army Crime Records Center requesting information on 
an assault Veteran initially stated occurred in November 1991.  A 
negative response was received in September 2007.  The Veteran 
stated in correspondence dated in June 2008 that the incident had 
actually occurred in April 1992.  She stated in VA outpatient 
records dated in December 2006 that her assailant was caught.  
She testified in May 2010 that his name was Martinez and that he 
was tried in a German court.  The Board is thus of the opinion 
that another request should be sent to the Director, US Army 
Crime Records Center with the updated information. 

Additionally, the Board finds that a VA specialist examination is 
warranted for review of the record and an opinion.  The 
fulfillment of the VA's statutory duty to assist the appellant 
includes conducting a thorough and contemporaneous VA medical 
examination by a specialist when indicated, and providing a 
medical opinion which takes into account the records of prior 
medical treatment so that the disability evaluation will be a 
fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be asked to provide 
the names, addresses, and approximate 
dates of treatment for all health care 
providers, to include VA and Spectrum, who 
have treated her for psychiatric symptoms 
since discharge from service.  After 
securing the necessary authorizations, the 
RO should request copies of all identified 
records and associate them with the claims 
file, if not already of record.

2.  The Veteran should be asked to provide 
authorization to obtain records from the 
Muenster, Germany police authority and 
Court system.  After receipt of such, the 
RO should attempt to retrieve the 
pertinent records.  

3.  The RO should once again contact the 
National Personnel Records Center for 
additional information, and take all 
appropriate steps to secure any 
outstanding service clinical records for 
the Veteran directly from the Department 
of the Army, and Fort Huachuca, and the 
appropriate records repository for the 
Frankfort and Babenhausen military 
clinical facilities, to include those 
which are on microfilm or have been 
retired.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2009) regarding requesting 
records from Federal facilities.  A letter 
should be sent to the Veteran advising her 
specifically of the possible sources of 
information or evidence that may be 
helpful to her claim.  If such records are 
found, a determination of such should be 
placed in the claims file as a memorandum.

4.  Behavioral health records prior to 
January 2007 should be requested from the 
Buffalo, NY VA facility and associated 
with the claims folder.

5.  After a reasonable time for responses 
to the above requests for information and 
records, the Veteran should be scheduled 
for an examination by a VA psychiatrist.  
All indicated tests and studies should be 
performed, to include psychological 
testing, and clinical findings should be 
reported in detail.  The claims file 
should be made available to the physician 
for review prior to examination.  A 
comprehensive clinical history should be 
obtained, to include a discussion of the 
Veteran's documented medical history and 
assertions.  After a thorough review of 
the evidence, the examiner should provide 
an opinion with supporting rationale as to 
whether it is at least as likely as not 
(50 percent probability or better) the 
Veteran currently has a psychiatric 
disorder deriving from service, or whether 
any current psychiatric disability is more 
likely of post service onset and unrelated 
to service.

In formulating the medical opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does not 
mean within the realm of possibility, 
rather that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

6.  The Veteran must be given adequate 
notice of the examination, to include 
advising her of the consequences of 
failure to report. See 38 C.F.R. § 3.655 
(2009).

7.  After taking any further development 
deemed appropriate, the RO should re-
adjudicate the issue on appeal.  If the 
benefit is not granted, the appellant and 
her representative should be provided a 
supplemental statement of the case before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002) only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009).


